DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Claim Status and Formal matters
This action is in response to papers filed 1/21/2022.
Claims 23-28 are pending.
The priority issue has been withdrawn in view of the amendment.
The new matter rejection has been withdrawn in view of the amendment to delete the requirement of a nucleotide sequence comprising SEQ ID NO 6. 
The 103 rejection with a primary reference of Wang has been withdrawn in view of the amendment of the claims to delete the new matter.
Requirement for information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Khatib 2008 referenced in the declaration by Khatib.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Response to Arguments
The response does not address the requirement for information.
Priority
The instant application was filed 11/08/2016 is a continuation of 12637753, filed 12/15/2009 and claims priority to provisional application 61/1122524 filed 12/15/2008..
Drawings
The drawings are objected to because the replacement sheet provides a SEQ ID NO 6 is new matter, as it contains nucleotides that were not present at the time of filing.
    PNG
    media_image1.png
    202
    553
    media_image1.png
    Greyscale
. The drawings should be amended to be delete the new matter. Corrected drawing sheets in 
Response to Arguments
The response traverses the objection as the response asserts the drawings are consistent with sequence listing.  This argument is not persuasive as the amendment has introduced new matter.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Response to arguments
This is a new ground of objection.
Specification
The amendment filed 6/12/20189 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The sequence provides a sequence that is not consistent with the originally filed application in 

    PNG
    media_image1.png
    202
    553
    media_image1.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.
Response to arguments
	This is a new ground of objection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 23-28 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abraham (Science (1986) volume 233, pages 545-548 and alignment), Morris ( New Zealand Journal of Agricultural Research (2007) volume 50, pages 163-179), Michael (Endocrinology (2006) volume 145, pages 3571-3579) GenBank Accession number NC_007304.d (Dec 6, 2006) as evidenced by blast  RID-JZ1TE4ZY114 (downloaded 7/17/20019)..
 	MPEP 2111 states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 
(C) “whereby” clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the 
Morris teaches, “The concept of marker assisted selection (MAS) has been available for over 40 years, since Neimann-Sorensen & Robertson (1961) considered the issue for selecting more productive dairy cattle. The question at the time was how best to combine milk production data with marker information derived from blood typing. The indexing procedure has not had to change since then, but sources of marker information have evolved at an ever-quickening pace, first through electrophoretic polymorphisms, then variable- number tandem-repeat markers, microsatellites, and now SNPs. Nicholas (2006) has pointed out that, for applying MAS, the marker techniques above did not need genome mapping results (establishing locations on the genome). However, the fact is that there has been rather little use of MAS until now, because all the genetic progress made until recently has been through applying quantitative genetic technologies (e.g., as reviewed by Garrick & Snell 2005), with the genome treated as a statistical "black box". Generally any selection to change single genes (which often only affect a single trait) was applied independently from quantitative traits measured on the same animals or their relatives. The mutants being selected against include those from st column).
Morris teaches, “ Multiple ovulation and embryo transfer (MOET) is another existing reproductive technology which historically has been an important tool in the importation of new, high value genotypes due to its capacity to increase numbers rapidly and the greatly reduced probability of disease importation. Both the New Zealand beef and deer industries have benefited from the importation of new genotypes in the past, but currently most potential appears to be in improving the genotypes already in New Zealand. MOET is currently used in both beef and deer breeding for the purpose of genetic improvement of existing genotypes, but at low levels concentrated on very elite females. Any expansion in the use of MOET for genetic improvement purposes is likely to be a result of increased value of genetic change.” (page 170, 1st column).
Morris teaches artificial insemination to accelerate improvement in the dairy industry (166, 2nd column, 1st full paragraph).
Thus Morris teaches breeding dairy cows or cattle based on genetic information including SNPs.

However, Abraham teaches cloning of bFGF (also called FGF-2)  with a G at the position corresponding to position 23 of SEQ ID NO 6.  Abraham teaches FGF stimulates proliferation of the mesoderm and is a potent mitogen of vascular endothelial cells (page 5454, 1st column, 1st paragraph) stimulates angiogenesis and chorioallantoic membrane as well as the development of the corpus lutem, placenta, and fetus (543, 1st column-2nd column).
Further GenBank Accession number NC_007304.2 comprises SEQ ID NO 6 in nucleotides 98211021 to 98223130.
Michael teaches, “FGF-2 is expressed by the endometrium and present within the uterine lumen during early pregnancy in cattle. Moreover, FGF-2 is, at best, a weak mediator of trophectoderm proliferation but is a strong regulator of IFNT
 production in bovine trophectoderm cells and blastocyst stage bovine embryos. Collectively, these findings provide new insight into how the bovine conceptus develops and communicates its presence in the uterus during early pregnancy.” (page 3577-3588).  Michael further teaches, “FGF-2 is present in the uterine lumen during early pregnancy and increases IFNT mRNA and protein abundance in trophectoderm. The magnitude by which FGF-2 stimulates IFNT expression suggests that this uterine-derived factor plays an active role in regulating the establishment and maintenance of pregnancy in ruminants” (abstract).
Therefore it would have been prima obvious to one of ordinary skill in the art at the time the invention was made to identify a SEQ ID NO 6  ( nucleotides 98211021 to 
With regards to claim 27, Morris teaches artificial insemination to accelerate improvement in the dairy industry (166, 2nd column, 1st full paragraph).
With regards to claim 28, Morris teaches, “ Multiple ovulation and embryo transfer (MOET) is another existing reproductive technology which historically has been an important tool in the importation of new, high value genotypes due to its capacity to increase numbers rapidly and the greatly reduced probability of disease importation. Both the New Zealand beef and deer industries have benefited from the importation of new genotypes in the past, but currently most potential appears to be in improving the genotypes already in New Zealand. MOET is currently used in both beef and deer breeding for the purpose of genetic improvement of existing genotypes, but at low levels st column).
Response to Arguments
	The response traverses the rejection asserting the art of record provides no evidence of increased fertilization or embryo survival.  This argument has been thoroughly reviewed but is not considered persuasive as the claims merely provide a wherein clause which provides the intended outcome and does not change the single active step of the claim requiring using semen to fertilize a female cattle, thus this appears to be an inherent property of selecting the mutation or the fertilization. The teachings of the art with respect to stimulates angiogenesis and chorioallantoic membrane as well as the development of the corpus lutem, placenta, and fetus, render obvious the wherein clause. Further, Michael teaches, “FGF-2 is expressed by the endometrium and present within the uterine lumen during early pregnancy in cattle. Moreover, FGF-2 is, at best, a weak mediator of trophectoderm proliferation but is a strong regulator of IFNT production in bovine trophectoderm cells and blastocyst stage bovine embryos. Collectively, these findings provide new insight into how the bovine conceptus develops and communicates its presence in the uterus during early pregnancy.” (page 3577-3588).  Michael further teaches, “FGF-2 is present in the uterine lumen during early pregnancy and increases IFNT mRNA and protein abundance in trophectoderm. The magnitude by which FGF-2 stimulates IFNT expression suggests that this uterine-derived factor plays an active role in regulating the establishment and maintenance of pregnancy in ruminants” (abstract).

 	Thus the claims are obvious over the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,067,171, van Wagtendonk-de Leeuw (Theriogenology (2006) volume 65, pages 914-925), Michael (Endocrinology (2006) volume 145, pages 3571-3579),  GenBank Accession number NC_007304.d (Dec 6, 2006) as evidenced by blast  RID-JZ1TE4ZY114 (downloaded 7/17/20019) . Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
The instant claims are drawn to breeding dairy cattle based on the presence SEQ ID NO 6 and a G at position 23 or 11646 of SEQ ID NO 6 by use of sperm.
The claims of ‘171 are drawn to detecting and breeding dairy cattle based on a G at positive 1326 of SEQ ID NO 1.  Position 1326 of SEQ ID NO 1 is the same position as position 11646 of instant SEQ ID NO 6. The alignment below (query is SEQ ID NO 6 

    PNG
    media_image2.png
    135
    697
    media_image2.png
    Greyscale

Claims of ‘171 do not specifically teach selecting a bull with a G at position 11646 of FGF2, A bull homozygous for G at position 11646 of FGF2.  Claims of ‘171  further does not teach use of a female cattle G at position 11646 of FGF2, a female cattle homozygous for G at position 11646 of FGF2. Wang does not specifically teach in vitro fertilization or MOET.
However, van Wagtendonk-de Leeuw teaches that in vitro fertilization and MOET have been used in cows since the 1980’s (page 914).
van Wagtendonk-de Leeuw teaches, “IVP can be considered to be a mature technology. On average, 20–30% of OPU oocytes develop into transferable embryos at Day 7. Half of those embryos are considered to be freezable. IVP embryos differ morphologically and metabolically from MOET embryos [34,41]. Pregnancy rates typically are around 50% for fresh and around 40% for frozen embryos (highly variable results between IVP programs, depending on what selection pressure has been applied on embryos to be frozen) and calving rates are 5–10% lower than pregnancy rates [28,34,36]. IVP embryos tend to show more and irregular returns and abortions compared to MOET embryos [34]. Although some labs still use conventional freezing methods successfully [28,42] vitrification seems to be the cryopreservation methodology 
Michael teaches, “FGF-2 is expressed by the endometrium and present within the uterine lumen during early pregnancy in cattle. Moreover, FGF-2 is, at best, a weak mediator of trophectoderm proliferation but is a strong regulator of IFNT
 production in bovine trophectoderm cells and blastocyst stage bovine embryos. Collectively, these findings provide new insight into how the bovine conceptus develops and communicates its presence in the uterus during early pregnancy.” (page 3577-3588).  Michael further teaches, “FGF-2 is present in the uterine lumen during early pregnancy and increases IFNT mRNA and protein abundance in trophectoderm. The magnitude by which FGF-2 stimulates IFNT expression suggests that this uterine-derived factor plays an active role in regulating the establishment and maintenance of pregnancy in ruminants” (abstract).
Further GenBank Accession number NC_007304.2 comprises SEQ ID NO 6 in nucleotides 98211021 to 98223130.
Therefore it would have been prima facie obvious to one of skill in the art at the time the invention was made to use bulls comprising SEQ ID NO 6 ( nucleotides 98211021 to 98223130 of NC_007304.2) and their semen or female cattle have a G at position 1326 of a genomic sequence of FGF2 (SEQ ID NO 1 of ‘171) or homozygous for G at position 1326  of FGF2 to breed, in vitro fertilize, or MOET.  The artisan would be motivated to produce dairy cattle with improved dairy characteristic. The artisan would be motivated to use homozygous bulls and their semen or females as it would 
Response to Arguments
	The response request the rejection be held in abeyance until remaining issues are overcome.  This argument has been thoroughly reviewed but is not considered persuasive as the claims will not be allowable as long as an ODP rejection is of record.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634